UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-03023 FORUM FUNDS Three Canal Plaza, Suite 600 Portland, Maine 04101 Stacey E. Hong, Principal Executive Officer Three Canal Plaza, Suite 600 Portland, Maine 04101 207-347-2000 Date of fiscal year end: June 30 Date of reporting period: July 1, 2013 – September 30, 2013 Item 1.Schedule of Investments. AUXIER FOCUS FUND SCHEDULE OF INVESTMENTS SEPTEMBER 30, 2013 (Unaudited) Security Shares Description Value Common Stock - 86.0% Communications - 6.1% America Movil SAB de CV, ADR $ Corning, Inc. Deutsche Telekom AG, ADR DIRECTV (a) News Corp., Class A (a) Oi SA, Preference Shares, ADR Oi SA, ADR Telefonica SA, ADR (a) Twenty-First Century Fox, Inc. Viacom, Inc., Class B Consumer Discretionary - 11.9% Apollo Group, Inc., Class A (a) Arcos Dorados Holdings, Inc., Class A Bridgepoint Education, Inc. (a) Coach, Inc. Comcast Corp., Class A CST Brands, Inc. CVS Caremark Corp. Discovery Communications, Inc., Class A (a) Discovery Communications, Inc., Class C (a) Gruma S.A.B. de C.V., ADR (a) H&R Block, Inc. ITT Educational Services, Inc. (a) Jamba, Inc. (a) Lincoln Educational Services Corp. Lowe's Cos., Inc. McDonald's Corp. Newell Rubbermaid, Inc. NIKE, Inc., Class B Sally Beauty Holdings, Inc. (a) The Andersons, Inc. The Home Depot, Inc. Time Warner Cable, Inc. Time Warner, Inc. Universal Technical Institute, Inc. Value Line, Inc. Wal-Mart Stores, Inc. Weight Watchers International, Inc. Yum! Brands, Inc. Consumer Staples - 28.7% AbbVie, Inc. Alkermes PLC (a) Alliance One International, Inc. (a) Altria Group, Inc. Avon Products, Inc. Baxter International, Inc. British American Tobacco PLC, ADR Coca-Cola HBC AG, ADR Columbia Sportswear Co. ConAgra Foods, Inc. Diageo PLC, ADR Dr. Pepper Snapple Group, Inc. Express Scripts Holding Co. (a) Hospira, Inc. (a) Kelly Services, Inc., Class A Kraft Foods Group, Inc. Manpowergroup, Inc. Molson Coors Brewing Co., Class B Mondelez International, Inc., Class A Monster Beverage Corp. (a) National Beverage Corp. (a) Nestle SA, ADR PepsiCo, Inc. Philip Morris International, Inc. PRGX Global, Inc. (a) Tesco PLC, ADR The Coca-Cola Co. The JM Smucker Co. The Kroger Co. The Procter & Gamble Co. The Western Union Co. Unilever NV, ADR Energy - 4.3% Apache Corp. BP PLC, ADR Chevron Corp. ConocoPhillips Exxon Mobil Corp. Lukoil OAO, ADR Petroleo Brasileiro SA, ADR Phillips 66 Transocean, Ltd. Valero Energy Corp. Financials - 12.5% Aflac, Inc. American International Group, Inc. Ameriprise Financial, Inc. Bank of America Corp. Berkshire Hathaway, Inc., Class B (a) Central Pacific Financial Corp. Credit Suisse Group AG, ADR Franklin Resources, Inc. Janus Capital Group, Inc. Legg Mason, Inc. Marsh & McLennan Cos., Inc. Mastercard, Inc., Class A Mercury General Corp. The Allstate Corp. The Bank of New York Mellon Corp. The Travelers Cos., Inc. U.S. Bancorp Unum Group Visa, Inc., Class A Waddell & Reed Financial, Inc., Class A Wells Fargo & Co. Health Care - 14.7% Abbott Laboratories Becton Dickinson and Co. GlaxoSmithKline PLC, ADR Health Management Associates, Inc., Class A (a) Johnson & Johnson Laboratory Corp. of America Holdings (a) Medtronic, Inc. Merck & Co., Inc. Pfizer, Inc. Quest Diagnostics, Inc. UnitedHealth Group, Inc. WellPoint, Inc. Zimmer Holdings, Inc. Industrials - 1.6% AGCO Corp. General Electric Co. Granite Construction, Inc. Raytheon Co. Textainer Group Holdings, Ltd. The Boeing Co. United Parcel Service, Inc., Class B Information Technology - 3.6% Intel Corp. Microsoft Corp. Oracle Corp. Paychex, Inc. Materials - 2.1% E.I. du Pont de Nemours & Co. LyondellBasell Industries NV, Class A Newmont Mining Corp. Precision Castparts Corp. The Dow Chemical Co. Vale SA, ADR Telecommunications - 0.4% AT&T, Inc. Verizon Communications, Inc. Utilities - 0.1% FirstService Corp. Total Common Stock (Cost $190,084,782) Rate Preferred Stock - 0.4% Financials - 0.4% The Charles Schwab Corp. (b) (Cost $985,000) % Total Equity Securities (Cost $191,069,782) Principal Maturity Corporate Non-Convertible Bonds - 1.9% Communications - 0.2% $ Telefonica Emisiones SAU 06/20/16 Consumer Staples - 0.6% American Stores Co. 05/01/17 Constellation Brands, Inc. 05/15/17 SUPERVALU, Inc. 05/01/16 Energy - 0.2% El Paso Corp. 02/15/27 Sunoco, Inc. 01/15/17 Financials - 0.3% Janus Capital Group, Inc. 06/15/17 Zions Bancorporation 11/16/15 Health Care - 0.2% Health Management Associates, Inc. 01/15/20 Materials - 0.2% Weyerhaeuser Co. 03/15/25 Utilities - 0.2% Energy Future Holdings Corp. 10/15/19 Energy Future Intermediate Holding Co., LLC 10/15/19 Total Corporate Non-Convertible Bonds (Cost $4,972,418) Foreign Municipal Bonds - 0.2% Ontario Hydro Residual Strip (Canada) (c) 5.47 – 5.65 11/27/20 Ontario Hydro Residual Strip (Canada) (c) 10/15/21 Ontario Hydro Residual Strip (Canada) (c) 08/18/22 Total Foreign Municipal Bonds (Cost $378,346) Municipal Bonds - 0.1% Ohio - 0.1% Buckeye Tobacco Settlement Financing Authority(Cost $376,226) 06/01/47 Total Fixed Income Securities (Cost $5,726,990) Total Investments - 88.6% (Cost $196,796,772)* $ Other Assets & Liabilities, Net – 11.4% Net Assets – 100.0% $ ADR American Depositary Receipt LLC Limited Liability Company PLC Public Limited Company (a) Non-income producing security. (b) Variable rate security. Rate presented is as of September 30, 2013. (c) Zero coupon bond. Interest rate presented is yield to maturity. *Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of September 30, 2013. Level 1 Level 2 Level 3 Total Assets Investments At Value Common Stock Communications $ $ - $ - $ Consumer Discretionary - - Consumer Staples - - Energy - - Financials - - Health Care - - Industrials - - Information Technology - - Materials - - Telecommunications - - Utilities - - Preferred Stock Financials - - Corporate Non-Convertible Bonds - - Foreign Municipal Bonds - - Municipal Bonds - - Total Investments At Value $ $ $ - $ There were no transfers between Level 1, Level 2 and Level 3 for the period ended September 30, 2013. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. DF DENT PREMIER GROWTH FUND SCHEDULE OF INVESTMENTS SEPTEMBER 30, 2013 (Unaudited) Security Shares Description Value Common Stock - 97.5% Consumer Discretionary - 5.8% American Public Education, Inc. (a) $ LKQ Corp. (a) National American University Holdings, Inc. Energy - 8.8% Concho Resources, Inc. (a) Core Laboratories NV Range Resources Corp. Schlumberger, Ltd. Southwestern Energy Co. (a) Financials - 13.9% American Tower Corp. REIT Markel Corp. (a) Moody's Corp. SEI Investments Co. T. Rowe Price Group, Inc. Verisk Analytics, Inc., Class A (a) Health Care - 4.0% Celgene Corp. (a) ExamWorks Group, Inc. (a) Industrials - 28.1% Clean Harbors, Inc. (a) Expeditors International of Washington, Inc. Exponent, Inc. Fastenal Co. Healthcare Services Group, Inc. InnerWorkings, Inc. (a) Jacobs Engineering Group, Inc. (a) Roper Industries, Inc. Stericycle, Inc. (a) WageWorks, Inc. (a) Waste Connections, Inc. Information Technology - 32.1% 3D Systems Corp. (a) ANSYS, Inc. (a) Concur Technologies, Inc. (a) DealerTrack Holdings, Inc. (a) NIC, Inc. (a) QUALCOMM, Inc. Red Hat, Inc. (a) Trimble Navigation, Ltd. (a) Tyler Technologies, Inc. (a) Visa, Inc., Class A Materials - 4.8% Ecolab, Inc. Potash Corp. of Saskatchewan, Inc. Total Common Stock (Cost $119,713,191) Total Investments - 97.5% (Cost $119,713,191)* $ Other Assets & Liabilities, Net – 2.5% Net Assets – 100.0% $ REIT Real Estate Investment Trust (a) Non-income producing security. *Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of September 30, 2013. Valuation Inputs Investments in Securities Level 1 - Quoted Prices $ Level 2 - Other Significant Observable Inputs - Level 3 - Significant Unobservable Inputs - Total $ The Level 1 value displayed in this table is Common Stock. Refer to the Schedule of Investments for a further breakout of each security by industry. There were no transfers between Level 1, Level 2 and Level 3 for the period ended September 30, 2013. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. DF DENT MIDCAP GROWTH FUND SCHEDULE OF INVESTMENTS SEPTEMBER 30, 2013 (Unaudited) Security Shares Description Value Common Stock - 96.1% Consumer Discretionary - 5.0% American Public Education, Inc. (a) $ LKQ Corp. (a) Energy - 8.5% Concho Resources, Inc. (a) Core Laboratories NV Range Resources Corp. Financials - 13.3% Financial Engines, Inc. Markel Corp. (a) SEI Investments Co. T. Rowe Price Group, Inc. Verisk Analytics, Inc., Class A (a) Health Care - 4.2% ExamWorks Group, Inc. (a) Illumina, Inc. (a) Industrials - 31.9% Clean Harbors, Inc. (a) Expeditors International of Washington, Inc. Exponent, Inc. Fastenal Co. Healthcare Services Group, Inc. InnerWorkings, Inc. (a) Jacobs Engineering Group, Inc. (a) Roper Industries, Inc. Stericycle, Inc. (a) WageWorks, Inc. (a) Waste Connections, Inc. Information Technology - 30.3% 3D Systems Corp. (a) ANSYS, Inc. (a) Concur Technologies, Inc. (a) CoStar Group, Inc. (a) DealerTrack Holdings, Inc. (a) NIC, Inc. (a) RealPage, Inc. (a) Red Hat, Inc. (a) Trimble Navigation, Ltd. (a) Tyler Technologies, Inc. (a) Materials - 2.9% Ecolab, Inc. Total Common Stock (Cost $7,694,798) Total Investments - 96.1% $ (Cost $7,694,798)* Other Assets & Liabilities, Net – 3.9% Net Assets – 100.0% $ (a) Non-income producing security. *Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of September 30, 2013. Valuation Inputs Investments in Securities Level 1 - Quoted Prices $ Level 2 - Other Significant Observable Inputs - Level 3 - Significant Unobservable Inputs - Total $ The Level 1 value displayed in this table is Common Stock. Refer to the Schedule of Investments for a further breakout of each security by industry. There were no transfers between Level 1, Level 2 and Level 3 for the period ended September 30, 2013. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. GOLDEN LARGE CAP CORE FUND SCHEDULE OF INVESTMENTS SEPTEMBER 30, 2013 (Unaudited) Security Shares Description Value Common Stock - 98.7% Consumer Discretionary - 12.8% Comcast Corp., Class A $ Ford Motor Co. Hanesbrands, Inc. Lear Corp. Magna International, Inc. The Home Depot, Inc. Consumer Staples - 8.3% CVS Caremark Corp. Herbalife, Ltd. Spectrum Brands Holdings, Inc. Wal-Mart Stores, Inc. Energy - 8.9% Chevron Corp. ConocoPhillips Exxon Mobil Corp. HollyFrontier Corp. Phillips 66 Financials - 16.7% Bank of America Corp. Citigroup, Inc. Fifth Third Bancorp JPMorgan Chase & Co. Lincoln National Corp. MetLife, Inc. The Allstate Corp. The Bank of New York Mellon Corp. Health Care - 15.5% Abbott Laboratories AbbVie, Inc. Amgen, Inc. Johnson & Johnson McKesson Corp. Omnicare, Inc. United Therapeutics Corp. (a) UnitedHealth Group, Inc. Industrials - 10.0% Aecom Technology Corp. (a) Delta Air Lines, Inc. Fluor Corp. General Electric Co. Oshkosh Corp. (a) Materials - 4.2% Packaging Corp. of America WR Grace & Co. (a) Technology - 18.6% Apple, Inc. Cadence Design Systems, Inc. (a) Cisco Systems, Inc. DST Systems, Inc. Marvell Technology Group, Ltd. Microsoft Corp. Oracle Corp. QUALCOMM, Inc. Seagate Technology PLC Symantec Corp. Telecommunications - 3.7% AT&T, Inc. Verizon Communications, Inc. Total Common Stock (Cost $22,682,189) Total Investments - 98.7% (Cost $22,682,189)* $ Other Assets & Liabilities, Net – 1.3% Net Assets – 100.0% $ PLC Public Limited Company (a) Non-income producing security. *Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of September 30, 2013. Valuation Inputs Investments in Securities Level 1 - Quoted Prices $ Level 2 - Other Significant Observable Inputs - Level 3 - Significant Unobservable Inputs - Total $ The Level 1 value displayed in this table is Common Stock. Refer to the Schedule of Investments for a further breakout of each security by industry. There were no transfers between Level 1, Level 2 and Level 3 for the period ended September 30, 2013. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. GOLDEN SMALL CAPCORE FUND SCHEDULE OF INVESTMENTS SEPTEMBER 30, 2013 (Unaudited) Security Shares Description Value Common Stock - 98.9% Consumer Discretionary - 12.2% Big 5 Sporting Goods Corp. $ Capella Education Co. (a) Leapfrog Enterprises, Inc. (a) Office Depot, Inc. (a) Outerwall ,Inc. (a) Ruth's Hospitality Group, Inc. Service Corp. International Smith & Wesson Holdings Corp. (a) Consumer Staples - 1.6% SUPERVALU, Inc. (a) Energy - 8.2% C&J Energy Services, Inc. (a) CVR Energy, Inc. Delek US Holdings, Inc. Renewable Energy Group, Inc. (a) Stone Energy Corp. (a) Western Refining, Inc. Financials - 21.0% American Financial Group, Inc. Amtrust Financial Services, Inc. FBL Financial Group, Inc., Class A HFF, Inc., A Shares (a) Interactive Brokers Group, Inc., Class A Manning & Napier, Inc. Omega Healthcare Investors, Inc. REIT PHH Corp. (a) Post Properties, Inc. REIT ProAssurance Corp. StanCorp Financial Group, Inc. Susquehanna Bancshares, Inc. United Community Banks, Inc. (a) Health Care - 12.9% Amsurg Corp. (a) Centene Corp. (a) Healthsouth Corp. Lannett Co., Inc. (a) Mednax, Inc. (a) NuVasive, Inc. (a) PDL BioPharma, Inc. Select Medical Holdings Corp. Industrials - 18.9% Amerco, Inc. (a) Deluxe Corp. EMCOR Group, Inc. EnerSys ITT Corp. Old Dominion Freight Line, Inc. (a) RPX Corp. (a) Taser International, Inc. (a) UniFirst Corp. Materials - 4.8% Coeur d'Alene Mines Corp. (a) Primero Mining Corp. (a) Schweitzer-Mauduit International, Inc. Technology - 16.5% Angie's List, Inc. (a) AVG Technologies NV (a) Benchmark Electronics, Inc. (a) Brocade Communications Systems, Inc. (a) CACI International, Inc., Class A (a) Cirrus Logic, Inc. (a) CoreLogic, Inc. (a) j2 Global, Inc. Sanmina Corp. (a) Unisys Corp. (a) Utilities - 2.8% Portland General Electric Co. The Laclede Group, Inc. Total Common Stock (Cost $15,550,626) Total Investments - 98.9% (Cost $15,550,626)* $ Other Assets & Liabilities, Net – 1.1% Net Assets – 100.0% $ REIT Real Estate Investment Trust (a) Non-income producing security. *Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of September 30, 2013. Valuation Inputs Investments in Securities Level 1 - Quoted Prices $ Level 2 - Other Significant Observable Inputs - Level 3 - Significant Unobservable Inputs - Total $ The Level 1 value displayed in this table is Common Stock. Refer to the Schedule of Investments for a further breakout of each security by industry. There were no transfers between Level 1, Level 2 and Level 3 for the period ended September 30, 2013. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. Item 2.Controls and Procedures. (a) The registrant’s Principal Executive Officer and Principal Financial Officer have concluded that the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940 (the “Act”)) are effective, based on their evaluation of these disclosure controls and procedures required by Rule 30a-3(b) under the Act and Rules 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934, as of a date within 90 days of the filing date of this report (b) There were no changes in the registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3.Exhibits Certifications as required by Rule 30a-2(a) under the Act. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FORUM FUNDS By: /s/ Stacey E. Hong Stacey E. Hong, Principal Executive Officer Date: November 8, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Stacey E. Hong Stacey E. Hong, Principal Executive Officer Date: November 8, 2013 By: /s/ Karen Shaw Karen Shaw, Principal Financial Officer Date: November 8, 2013
